Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 6 recites “a receiver that receives a measurement instruction that indicates an inter-frequency measurement in a second carrier that is different from a first carrier of a serving cell; and a processor that assumes that frame boundaries of a plurality of cells on the second carrier are aligned, when information indicating whether an index of a synchronization signal block (SSB) transmitted by a neighboring cell can be derived based on a timing of the serving cell or a cell of a target frequency is included in the measurement instruction.”  Independent claims 8 and 9 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Yoon et al. (WO 2019/066483) teaches a UE assuming an aligned frame boundary without performing a separate synchronization process (See [398]).  Yoon does not teach that the “assuming” is based on information received in a measurement instruction that indicates an inter-frequency measurement in a second carrier that is different from a first carrier of a serving cell.  Furthermore, Yoon does not teach that the UE assumes frame boundaries of a plurality of cells on the second carrier are aligned, when information indicating whether an index of a synchronization signal block (SSB) transmitted by a neighboring cell can be derived based on a timing of the serving cell or a cell of a target frequency is included in the measurement instruction.
Nam et al. (US 2018/0262313) teaches a UE assuming that cells are half-frame level aligned if a CSI-RS periodicity is >5 msec (See [0331]).  Nam does not teach that that the “assuming” is based on information received in a measurement instruction that indicates an inter-frequency measurement in a 
Seo et al. (WO 2014/171683) teaches a UE assuming that a SFN and frame boundary between source and target cells are aligned in TDD since the network is synchronized.  Seo does not teach that the “assuming” is based on information received in a measurement instruction that indicates an inter-frequency measurement in a second carrier that is different from a first carrier of a serving cell.  Seo also does not teach that the UE assumes frame boundaries of a plurality of cells on the second carrier are aligned, when information indicating whether an index of a synchronization signal block (SSB) transmitted by a neighboring cell can be derived based on a timing of the serving cell or a cell of a target frequency is included in the measurement instruction.
Accordingly, claims 6-9 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478